Citation Nr: 1529140	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  12-30 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel

INTRODUCTION

The Appellant served on active duty from January 1985 to April 1985 and from November 1986 to September 2007.

The Appellant's claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the benefit sought on appeal.  The Appellant filed a Notice of Disagreement (NOD) in November 2011.  The RO issued a Statement of the Case (SOC) in August 2012.  In September 2012, the Appellant filed his Substantive Appeal.  Thus, the Appellant perfected a timely appeal of the issue.

This appeal was processed using the Virtual VA paperless file.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the Virtual VA claims file, there is a Veterans Benefits Management System (VBMS) paperless claims processing system file associated with the Veteran's case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that, prior to certification of the case to the Board, the Veteran requested a hearing before the Board via video conference from the local RO (videoconference hearing).  See September 2012 VA form 9.  In a May 18, 2015, letter, the Appellant was notified that his videoconference hearing had been scheduled for June 2, 2015 at VA regional office in Lakewood, Colorado.  See May 2015 VA notification letter.  A May 27, 2015, VA Form 27-0820, "Report of General Information," reflects that the Appellant called in connection with the upcoming videoconference hearing.  See May 27, 2015 VA form 27-0820.  It was noted that the Appellant called to reschedule the June 2, 2015 appointment "due to a family emergency and he will be out of town."  Id.  The Appellant's case file reflects that he was a "no show" for the June 2, 2015 videoconference hearing.

The pertinent regulation reads as follows:

The agency of original jurisdiction will notify the appellant and his or her representative of the place and time of a hearing before the Board of Veterans' Appeals at a Department of Veterans Affairs field facility not less than 30 days prior to the hearing date.  This time limitation does not apply to hearings which have been rescheduled due to a postponement requested by an appellant, or on his or her behalf, or due to the prior failure of an appellant to appear at a scheduled hearing before the Board of Veterans' Appeals at a Department of Veterans Affairs field facility with good cause.  The right to notice at least 30 days in advance will be deemed to have been waived if an appellant accepts an earlier hearing date due to the cancellation of another previously scheduled hearing.

38 C.F.R. § 19.76 (2014).

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2014), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  

In the case at hand, the Board finds that the June 2, 2015, hearing was not scheduled due to the cancellation of another previously scheduled hearing, and therefore the 30-day notice requirement will not be deemed to be inapplicable in the case at hand or to have been waived.  Moreover, there is no record that shows that the Veteran withdrew his request for a Board hearing.  To ensure full compliance with due process requirements, a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Appellant for a hearing to be held at the RO before a Veterans Law Judge via video conference at the earliest opportunity possible.  38 U.S.C.A. § 7107 (West 2002).  A copy of the notice sent to the Appellant referable to the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2014).  Any indicated development also should be completed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




